Coffey, J.
This was a prosecution by the State against the appellant, Norris Williamson, under the statute providing for surety of the peace. A trial of the cause by a jury resulted in a verdict in favor of the State, upon which the court, over a motion for a new trial, rendered judgment, and required the appellant to enter into bond to keep the peace.
*700Filed Sept. 19, 1894.
The appellant assigns as error, in this court, that the circuit court erred in overruling his motion for a new trial.
The only question presented for our consideration, relates to the sufficiency of the evidence to support the verdict of the jury.
We have carefully read the evidence in the cause, and while we find that it is not as satisfactory as could be wished, it can not be said it does not tend to support the verdict. There is evidence in the cause tending to support every material charge in the affidavit upon which the prosecution rests. Its weight was wholly for the jury. We can not disturb the verdict on the weight of the evidence.
Judgment affirmed.